Citation Nr: 0523790	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  02-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for left shoulder 
instability, post operative (non dominant), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which extended a 100 percent temporary total 
rating pursuant to 38 C.F.R. § 4.30 for convalescence 
purposes for a left shoulder instability, post operative, to 
May 1, 2002.  Effective May 1, 2002, the veteran's rating was 
returned to a 20 percent rating.  The veteran disagreed with 
the continued 20 percent rating and the current appeal 
ensued.  

The veteran testified at a RO hearing before the undersigned 
in July 2003.  A transcript of the hearing is of record in 
the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's left shoulder instability, post operative, 
(non dominant) is productive of recurrent dislocations of the 
joint with infrequent episodes and guarding movements only at 
the shoulder level.  

3.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's left shoulder instability.  




CONCLUSION OF LAW

The criteria for evaluation in excess of 20 percent for left 
shoulder instability, post operative, (non dominant) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.10, 4.40, 4.17a, Diagnostic Code 5202 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent letters to the veteran in 
March 2002, and November 2004, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for an increased rating.  In the November 2004 
letter, the veteran was requested to submit a VA Form 21-
4142, so that VA could assist him in obtaining additional 
medical evidence that he had previously indicated that he 
would submit on behalf of his claim.  VA informed the veteran 
it had received no information from Dr. Smith.  The veteran 
did not submit the evidence, nor did he complete the VA Form 
21-4142, in order that VA attempt to obtain the reported 
medical evidence.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was accomplished in this case.  In 
addition, the veteran was provided an opportunity to testify 
at a hearing, which he did in July 2003, before the RO.  
Accordingly, to proceed to a decision on the merits would not 
be prejudicial to the appellant.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  




II.  Evaluation for Left Shoulder Instability 

Service connection was established for left shoulder 
instability with chronic recurring dislocations, by rating 
decision of February 1999.  A 20 percent evaluation was 
assigned, effective from August 1998.  By rating decision of 
April 2000, pursuant to 38 C.F.R. § 4.30, the veteran 
received a temporary total rating based on surgical treatment 
and convalescence.  Effective May 2000, the veteran's rating 
was returned to a 20 percent rating.  

By rating decision of December 2000, a temporary total rating 
based upon surgical treatment and convalescence, pursuant to 
38 C.F.R. § 4.30 was again assigned.  The rating was returned 
to 20 percent, effective February 2001.  

Again, by rating decision of March 2002, the veteran had 
additional surgery, and pursuant to 38 C.F.R. § 4.30, a 
temporary total rating was granted, effective January 2002.  
Effective April 2002, his rating was returned to 20 percent.  
By rating decision of April 2002, the temporary total rating 
was extended to May 2002.  Effective May 2002, the rating was 
returned to 20 percent.  The 20 percent rating has remained 
in effect since that time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

The veteran's left shoulder disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for impairment 
of the humerus.  The veteran is right-hand dominant as 
reflected in his service medical records, so the shoulder 
disorder is evaluated under the minor extremity criteria of 
the Diagnostic Code.  

Under Diagnostic Code 5202 for minor extremities, a 20 
percent evaluation is assigned for recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level.  A 20 percent 
evaluation is also assigned for recurrent dislocation of the 
minor arm scapulohumeral joint with frequent episodes and 
guarding of all arm movements.  A 20 percent evaluation is 
also in order for malunion of the humerus with marked 
deformity of the minor arm or moderate deformity.  

A 40 percent evaluation is assigned for fibrous union of the 
humerus, while a 50 percent evaluation is assigned for a 
nonunion of the humerus (false flail joint).  A 70 percent 
evaluation is assigned for loss of the head of the humerus 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2004).  

Alternately, under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 
20 percent evaluation is assigned if the motion of the arm 
(as a minor extremity) is limited at shoulder level or if the 
motion is limited to midway between the side and shoulder 
level.  A 30 percent evaluation is assigned if the motion of 
the arm is limited to 25 degrees from the side.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's left 
shoulder disorder.

In October 2000, the veteran was seen by Aubrey Smith, MD, 
who planned the veteran's third revision surgery for 
November 2000.  He had reported in excess of 400 dislocations 
since 1996.  In January 2001 Dr. Smith stated that the 
veteran seemed to be getting better.  He underwent two more 
surgeries, the most recent performed in January 2002.  Bone 
grafting was performed at that time.  

In February and March 2002, the veteran was scheduled for VA 
examinations which could not be preformed because of his 
January 2002 surgery.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 2003.  He testified that he had 
five surgeries on his left shoulder since 1996.  He reported 
that if the last surgery did not work, according to his 
doctor, he would need a complete shoulder replacement.  He 
testified that he experienced pain, but that he had not lost 
any time at work in the last six months because of his 
shoulder condition.  He related that his job entailed 50 to 
60 percent overhead lifting.  

In February 2005, the veteran was able to undergo a VA 
examination.  He related that he was a full time student 
during the day and in the evening; he worked in a warehouse 
unloading trucks.  He stated that he had to shift most of his 
lifting abilities to the right side because of fear of 
reinjuring his left shoulder.  Physical examination revealed 
range of motion of 180 degrees flexion and abduction and 
internal and external rotation of 90 degrees.  He was able to 
easily place his hands above his head and behind his back 
without discomfort.  He did complain of discomfort on extreme 
internal and external rotation and extreme flexion.  No 
assistive devices were used, and the left shoulder disability 
had no effect on his daily routine as a full time student.  
He did relate pain in lifting on extreme ranges of motion.  
There was no additional limitation following repetitive use.  
There was no history of flare-ups and the shoulder was 
relatively stable without tendency to dislocate anteriorily 
as in the past and preoperatively.  X-rays of the left 
shoulder showed a screw and five smaller fixation devices in 
the glenoid rim.  Sclerosis of the glenoid rim and cystic 
changes of the bones of the glenohumeral joint.  There was no 
dislocation or fracture noted.  The final diagnosis was 
shoulder injury with five surgical procedures in an attempt 
to stabilize the joint including bone graft and metallic 
screws which appeared to be successful at the time of the 
examination.  The examiner did explain that there was a 
tendency for this to recur as had happened on four previous 
occasions and he also stated that the veteran had discomfort 
in his range of motion, as previously described.  

The evidence shows that the veteran has undergone three 
additional surgeries during the appeals period and on all 
occasions, he was awarded a temporary total rating during the 
surgery and the convalescence periods.  Most recently, there 
is full range of motion of the shoulder joint, there are no 
further dislocations at the time of the most recent 
examination, and the veteran is able to lift his hands above 
his head.  Although he complains of pain and some decreased 
strength, he is able to work as a furniture mover in a 
warehouse, and since his last surgery, has not missed any 
time from work due to his left shoulder disability.  There is 
no evidence of fibrous union of the humerus, necessary to 
warrant an increased rating under Diagnostic Code 5202.  
Additionally, since he is able to lift his hands above his 
head, an increased rating is not warranted under Diagnostic 
Code 5201, which requires that he not be able to lift his arm 
25 degrees from the side.  

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the veteran has no complaints of flare- ups 
with activity, and no additional limitation of motion with 
repetitive use.  He has been found to have pain, and 
decreased strength.  However, the Board finds that the 20 
percent rating assigned, and no more, is appropriately 
assigned.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  There is no 
evidence that the veteran has had frequent hospitalizations 
for his left shoulder condition during this appeal period.  
Although he has had three surgeries during the appeal period 
for his shoulder, these limited periods of hospitalization 
were adequately compensated when he received temporary total 
ratings during his convalescence periods.  Neither does the 
record reflect marked interference with employment due to the 
disability.  He has submitted no evidence of any type of 
employment that would have been affected because of this 
disability.  Specifically, he testified at his personal 
hearing that he had lost no work time since his most recent 
employment after his most recent surgery.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  

Based on the foregoing, the veteran's currently assigned 
20 percent rating appropriately reflects the level of 
disability exhibited by his impairment.  Therefore, a rating 
in excess of the presently assigned 20 percent is not 
warranted.  


ORDER

An increased rating for left shoulder instability (non 
dominant) is denied.  






	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


